office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 scaf-140793-03 third party communication none date of communication not applicable uilc date date to mark h howard special litigation attorney small_business self-employed from tiffany p smith assistant to the branch chief office_of_chief_counsel procedure and administration subject ogd-6702 and electronic returns altered period this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether the mailing of form_8453 with an altered jurat following the transmission of an electronic return invalidates the return will an altered jurat on the form_8453 affect the validity of the assessment made based on the electronic return what procedures should the internal_revenue_service service follow when it has identified an electronic return with a subsequent form_8453 containing an altered jurat whether an electronic return with an altered jurat on form_8453 is subject_to the frivolous_return penalty under sec_6702 scaf-140793-03 what procedures should the service follow when it has issued an erroneous refund based on an electronic return what collection actions are available to the service if it identifies an erroneous refund soon after transmitting it to the taxpayer’s bank account or posting it in the mail whether the service may refer the preparer of the electronic return and the associated form_8453 for a civil investigation under sec_7408 conclusions issue the taxpayer’s return fails the requirement that it must be signed under penalties of perjury therefore the return is not valid and can be treated as a nullity issue we have no objections or additional comments concerning this conclusion issue we have no objections to the use of the procedures outlined in your memo however we suggest that the service contact the taxpayer using similar procedures as those outlined in irm relating to missing signatures on the form_8453 issue the return is subject_to the frivolous_return penalty under sec_6702 issue we have no objections or additional comments on the use of the procedures you outlined in your memo issue we have no objections to the use of reparation schemes procedures issue we lack essential facts to reach a conclusion that the service should refer the ero for investigation under sec_7402 sec_7407 or sec_7408 facts the frivolous_return program frp at the irs campus in ogden ut is receiving forms containing altered jurats taxpayers submit the form_8453 to the service after filing the electronic return the sample provided contains the following changes to the jurat scaf-140793-03 the words under penalties of perjury were circled and the word void written to the side above the signature line the words i do not release any of my constitutional rights by signing this form was added the taxpayer signed the form_8453 with the alterations as noted based on an informal review of the handwriting it appears the taxpayer made the changes and alterations on the form_8453 law and analysis issue whether the mailing of form_8453 with an altered jurat following transmission of an electronic return invalidates the return generally pursuant to sec_6011 all taxpayers are required to file returns that conform to the forms and regulations prescribed by the secretary under sec_1_6012-1 of the treasury regulations individual taxpayers must file tax returns on form_1040 sec_6065 provides that any return shall contain or be verified by a written declaration that it is made under the penalties of perjury to facilitate taxpayers’ compliance with the verification requirement of sec_6065 the paper form_1040 contains a jurat for taxpayers who file their tax returns electronically the jurat is provided on the e-form which may be signed electronically using a pin or on a paper form_8453 which must be printed signed and mailed the jurat is the portion of the form_1040 and form_8453 that reads under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete see 114_tc_136 by signing the jurat included on a form_1040 or form_8453 a taxpayer satisfies the requirement that the return is executed under the penalties of perjury according to the service procedures form_8453 is required for every electronic return unless it is signed electronically moreover if a taxpayer does not sign his or her return electronically the return is not considered complete and therefore filed until the submission processing center receives a complete and signed form_8453 see irm the law for paper returns is well settled that where a taxpayer strikes or obliterates the jurat on a tax_return in such a way as to negate the threat of perjury the jurat is void see 845_f2d_794 8th cir 775_f2d_1292 5th cir cert_denied 475_us_1123 627_f2d_830 7th cir and 65_tc_68 where the taxpayer simply adds language or makes alterations to the jurat however courts tend to examine the nature and meaning of the additions if such scaf-140793-03 addition is found to negate or at least cast doubt on the validity of the jurat courts have concluded that the form_1040 is not signed under penalties of perjury and therefore not a valid_return see 102_tc_137 affd 53_f3d_799 7th cir writing denial disclaimer attached as part of this form above the signature vitiated the jurat because if their return contained a deliberate and material false statement the sloans could not be prosecuted for perjury cert_denied 516_us_897 but see mccormick v peterson u s dist lexis a f t r 2d ria e d n y writing under protest above the signature line on a jurat does not invalidate the taxpayer’s return because such addition did not cast doubt on the validity of the jurat we believe the above cited cases also apply to electronic returns with altered jurats on the form_8453 the statutory language is clear unless otherwise provided by the secretary any return or filing required under the code shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 the option of filing a return electronically has changed the means of filing a tax_return taxpayers can choose to file a return via electronic transmission rather than by mail this change has not affected the requirement that each return filed must be signed under penalties of perjury we see no reason for disparate treatment of the signature requirement simply based on the medium of the filing the service should treat paper returns with altered jurats and electronic returns with altered jurats on the form_8453 identically in this case the taxpayer’s electronic return does not meet the requirements of sec_6065 the taxpayer made two alterations to the form_8453 first the taxpayer wrote i do not release any of my constitutional rights by signing this form second the taxpayer circled the words under penalties of perjury and added void on the side the first alteration by itself would not cause vitiation of the jurat and invalidation of the return see mccormick the second alteration however negates the jurat and thus the taxpayer’s filing fails the requirement that it must be signed under the penalties of perjury see sloan williams and moore a return that fails to meet the requirements of sec_6065 also fails the fourth prong of a well established four prong test used to determine a return’s validity known as the substantial compliance standard 82_tc_766 aff’d per curiam 793_f2d_139 6th cir if a return meets each of the four prongs of the substantial compliance standard the return is valid beard first the return must provide sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury beard pincite courts have held that where a taxpayer files an otherwise complete accurate and signed return with a voided jurat the return is not valid because the return is not signed under penalties of perjury see cupp hettig and moore scaf-140793-03 in this case the taxpayer’s return does not meet the fourth prong of the substantial compliance standard because as noted above it was not signed under penalties of perjury therefore the return is invalid and the service can treat the return as a nullity whereby all legal consequences of not filing a return apply issue will an altered jurat on the form_8453 affect the validity of the assessment made based on the electronic return we have no objections or additional comments concerning your conclusion issue what procedures should the service follow when it has identified an electronic return with a subsequent form_8453 containing an altered jurat the service’s procedures provide that every electronic return must either be signed electronically using a pin or by printing signing and sending in form_8453 which contains the jurat identical to the one on the form_1040 see irm a number of procedural problems may arise where a taxpayer uses form_8453 to sign his or her return for example there is a time lag between the taxpayer’s electronic submission and the service’s receipt of the electronic return and the service’s receipt of the form_8453 usually the service receives form_8453 well after it receives the electronic return as a result upon receipt of the electronic return the service is unable to verify that the return is executed under the penalties of perjury we previously concluded in issue that the taxpayer’s return is invalid we agree with the action that you advocate that is when the service receives an invalid form_8453 the service should abate any assessment made based on the electronic return and then proceed with an audit of the taxpayer for the tax_year of the invalid return prior to initiating these procedures we suggest that the service contact the taxpayer using similar procedures as those outlined in irm relating to missing signatures on the form_8453 issue whether an electronic return with an altered jurat on form_8453 is subject_to frivolous_return penalty under sec_6702 sec_6702 imposes a dollar_figure penalty on any individual who files what purports to be a return of tax imposed by subtitle a of the code but which does not contain information on which the substantial correctness of self-assessment may be judged or contains information that on its face indicates that the self-assessment is substantially incorrect for the penalty to apply the individual’s conduct must be due to a position which is frivolous or a desire which appears on the purported return to delay or impede the administration of federal_income_tax laws the penalty is not based on tax_liability there is no requirement of an underpayment or understatement scaf-140793-03 of tax for the penalty to be imposed liability arises immediately with the filing of the frivolous_return sec_6702 provides that to be subject_to the frivolous_return penalty an individual needs to file what purports to be a tax_return but not that the documents be a valid_return see 737_f2d_751 8th cir 742_f2d_171 5th cir the rationale behind the importance of the jurat is that it is with the jurat that the taxpayer attests to the truthfulness and accuracy of his return a tax_return that is not sworn under penalties of perjury does not contain the requisite information to determine the correctness of the return see mosher upholding imposition of frivolous_return penalty when the taxpayer crossed out penalty of perjury language and replaced it with violates amend v u s constitution in addition changes to portions of the jurat invalidate an otherwise accurate return see hettig imposing frivolous penalty is lawful when the taxpayer crossed out penalty of perjury language additions to the jurat may also invalidate the form_1040 as a return see sloan taxpayers wrote above signature denial disclaimer attached as part of this form on the other hand most courts have upheld additions that assert constitutionally protected rights without negating the penalties of perjury statement adding protest language to the jurat does not invalidate the jurat where the taxpayer provided a complete and accurate return see 849_f2d_365 9th cir disallowing frivolous penalty when the taxpayer wrote signed involuntarily under penalty of statutory punishment under jurat protest language is acceptable if the taxpayer also satisfies the statutory obligation to file a return where the addition does not negate or cast doubt on the validity of the jurat courts have treated the form_1040 as a valid_return see mccormick adding the words under protest to the jurat does not alter its meaning and frivolous penalty may not be imposed because such expression is protected under the first amendment accordingly to render a document frivolous for purposes of sec_6702 the alterations to the jurat must reasonably cast doubt on the validity of the jurat and be more than a mere expression of a grievance in this case the taxpayer added the word void to the perjury statement and claimed that he did not release any constitutional rights by signing the form_8453 the tax_return is not sworn under penalties of perjury because the taxpayer voided the perjury statement thus the return does not contain the requisite information to determine its correctness and is subject_to the frivolous_return penalty issue what procedures should the service follow when it has issued an erroneous refund based on an electronic return we have no objections or additional comments on the use of the procedures you outlined in your memo scaf-140793-03 issue what collection actions are available to the service if it identifies an erroneous refund soon after transmitting it to the taxpayer’s bank account or posting it in the mail you point out that the service may send out a refund before it receives form_8453 when this happens an issue arises as to what procedures the service should follow when a potentially erroneous refund has been issued you propose to use the same procedures as the office_of_chief_counsel adopted for the use in connection with the reparations schemes we understand these procedures to consist of directing financial management services fms to stop issuance of the check or electronic funds transfer before they leave the fms seeking return of the envelope containing the check from the united_states postal service prior to its delivery placing a stop payment on the electronic refunds transfer or check requesting voluntary repayment or seizing the check through a search warrant if the check was cashed or the transfer of the electronic funds was completed the service can audit the taxpayer for the tax_year and issue a notice_of_deficiency or can ask the department of justice to initiate an erroneous refund action to recover the refund we have no objections to the use of any of these procedures in cases where the service issues a refund to a taxpayer based on his or her electronic return which later turns out to be an invalid return due to an alteration to the jurat made by the taxpayer on the form_8453 issue whether the service may refer the preparer of the electronic return and the associated form_8453 for a civil investigation under sec_7408 to obtain an injunction under sec_7408 the government must prove that the person has engaged in conduct subject_to penalty under sec_6700 or sec_6701 and that injunctive relief is appropriate to prevent recurrence of such conduct the four elements necessary to prove a violation of sec_6700 are as follows the defendant organized or sold or participated in the organization or sale of an entity plan or arrangement the defendant made or caused to be made false or fraudulent statements concerning the tax benefits to be derived from the entity plan or arrangement the defendant knew or had reason to know that the statements were false or fraudulent and the false or fraudulent statements pertained to a material matter see 228_f3d_804 7th cir cert_denied 533_us_902 202_f3d_1093 9th cir in addition sec_6701 imposes a penalty on one who aids or assists in procures or advises with respect to the preparation or presentation of any portion of a return affidavit claim or other document knows or has reason to believe that such portion will be used in connection with any material matter arising scaf-140793-03 under the internal revenue laws and knows that such portion if so used would result in an understatement of the liability for tax of another person in predicting the likelihood of future violations a court must assess the totality of the circumstances surrounding the defendant and his violation including such factors as the gravity of harm caused by the offense the extent of the defendant's participation and his degree of scienter the isolated or recurrent nature of the infraction and the likelihood that the defendant's customary business activities might again involve him in such transaction the defendant's recognition of his own culpability and the sincerity of his assurances against future violations see 694_f2d_130 7th cir the facts do not suggest that any person promoted alterations to the jurat moreover there are no facts indicating what representations a promoter made to any taxpayer without these essential facts we do not see any basis for a sec_7408 referral if facts become available demonstrating that there is an income_tax_return_preparer or a promoter involved the frivolous_return program should seek advice of counsel as to whether it should pursue an injunction under sec_7402 sec_7407 or sec_7408 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
